 8:20-cv-00193-JFB-MDN Doc # 238 Filed: 08/13/21 Page 1 of 3 - Page ID # 3360




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on
behalf of similarly situated individuals; and
CHRYSTINA WINCHELL, individually                                       8:20CV193
and on behalf of similarly situated
individuals;
                                                              ORDER FOR SETTLEMENT
                      Plaintiffs,                                 CONFERENCE

       vs.

MELTECH, Inc.; H&S CLUB OMAHA,
INC., SHANE HARRINGTON, and BRAD
CONTRERAS,
                      Defendants.

       In accordance with the joint request of the parties,
       IT IS ORDERED as follows:
       1.      A settlement conference will be held before United States Magistrate Judge
Michael D. Nelson with counsel and representatives of the parties on September 15, 2021,
commencing at 12:00 p.m. CDT (1:00 p.m. EDT) and will be conducted via video conference.
Video conference instructions for this settlement conference are found at Filing No. 237. The
parties’ representatives and/or counsel shall be prepared to participate and negotiate a settlement
of this case during the conference.
       2.      Unless excused by order of the Court, clients or client representatives with
complete authority to negotiate and consummate a settlement shall be in attendance at the
settlement conference. This requires the presence of the client or if a corporate, governmental, or
other organizational entity, an authorized representative of the client. Defendants’ representative
must have the authority to commit Defendants to pay, in the representative’s own discretion, the
amount needed to settle the case; Plaintiff’s representative must have the authority, in the
representative’s own discretion, to authorize dismissal of the case with prejudice, or to accept the
amount offered and needed to settle the case.        If board approval is required to authorize
settlement, the attendance of at least one sitting member of the board (preferably the chairperson)
authorized to settle as described above is required. Any insurance company that is a party or is
contractually required to defend or to pay damages, if any, assessed within its policy limits in
this case must have a fully authorized settlement representative present. Counsel are responsible
 8:20-cv-00193-JFB-MDN Doc # 238 Filed: 08/13/21 Page 2 of 3 - Page ID # 3361




for timely advising any involved non-party insurance company of the requirements of this order.
If trial counsel has been fully authorized to commit the client to pay or to accept in settlement the
amount last proposed by the opponent, in counsel’s sole discretion, the client, client
representative, or insurance company representative, as applicable, need not attend. The purpose
of this requirement is to have in attendance a representative who has both the authority to
exercise his or her own discretion, and the realistic freedom to exercise such discretion without
negative consequences, in order to settle the case during the settlement conference without
consulting someone else who is not physically present. In the event counsel for any party is
aware of any circumstance which might cast doubt on a client’s compliance with this paragraph,
s/he shall immediately discuss the circumstance with opposing counsel to resolve it before the
settlement conference, and, if such discussion does not resolve it, request a telephone conference
with the Court and counsel.
       3.      If a party fails to comply with paragraph (2) of this order, the settlement
conference will be canceled and costs, attorney fees, and sanctions may be imposed by the Court
against the non-complying party, counsel for that party, or both.
       4.      Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance. If,
as a result of such discussions, counsel for any party believes that the parties’ respective
settlement positions are so divergent, or for any other reason, that settlement is not reasonably
possible in this matter, he or she shall seek a conference with Magistrate Judge Nelson and
opposing counsel, by telephone or otherwise, to determine whether the settlement conference
should be canceled or postponed. To avoid expenses if the settlement conference is canceled or
postponed, any request for cancellation or postponement must be made on or before September
3, 2021.
       5.      Counsel     may    submit    updated    confidential    settlement    statements    to
nelson@ned.uscourts.gov no later than September 8, 2021, setting forth the relevant positions of
the parties concerning factual issues, issues of law, damages, and the settlement negotiation
history of the case, including a recitation of any specific demands and offers that have been
conveyed. Since Magistrate Judge Nelson will have no further substantive involvement in this
case, this statement should describe candid and confidential interests or positions that in
 8:20-cv-00193-JFB-MDN Doc # 238 Filed: 08/13/21 Page 3 of 3 - Page ID # 3362




counsel’s opinion may be preeminent in negotiating a settlement; copies should NOT be served
on opposing counsel or parties.
       6.      Magistrate Judge Nelson will hold a telephone conference with counsel on
September 10, 2021, at 11:00 a.m. CDT (12:00 p.m. EDT) for the purpose of reviewing any
outstanding issues that may be relevant prior to the settlement conference.            Conference
Instructions are located at Filing No. 145 in this case.
       7.      Notwithstanding the provisions of Rule 408 of the Federal Rules of Evidence, all
statements made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be confidential
and shall not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a
motion for sanctions regarding the settlement conference.

       Dated this 13th day of August, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
